      Case: 1:20-cv-01796 Document #: 24 Filed: 08/27/20 Page 1 of 1 PageID #:102




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ERIKA L. GRUENERT,

      Plaintiff,                                    Case No. 1:20-cv-01796

 v.                                                 Honorable Martha M. Pacold

 PARK POWER, LLC,

      Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, ERIKA L.

GRUENERT and the Defendant PARK POWER, LLC, through their respective counsel that the

above-captioned action is dismissed, with prejudice as to Defendant PARK POWER, LLC, pursuant

to Federal Rule of Civil Procedure 41. Each party shall bear its own costs and attorney fees.


Dated: August 27, 2020                        Respectfully Submitted,

ERIKA L. GRUENERT                             PARK POWER, LLC

/s/ Mohammed O. Badwan                        /s/ Matthew A. Keilson (with consent)
Mohammed O. Badwan                            Matthew A. Keilson
Counsel for Plaintiff                         Counsel for Defendant
Sulaiman Law Group, LTD.                      Kabat Chapman & Ozmer LLP
2500 S. Highland Ave., Ste. 200               171 17th St., NW
Lombard, Illinois 60148                       Atlanta, Georgia 30363
Phone: (630) 575-8181                         Phone: (404) 400-7300
mbadwan@sulaimanlaw.com                       mkeilson@kcozlaw.com
